*902DISSENTING OPINION OP
MR. CHIEF JUSTICE DEL TORO.
I agree that the court’s instructions to the jury were deficient and erroneous, but in my opinion the error committed was not prejudicial to the defendant. The evidence was so clear and complete that the jury could not have been influenced by any other factor. Hernández was not an accomplice. The testimony of the girl and his testimony would have been ample evidence. But an independent witness, José Pérez Arroyo, repeated to the jury the defendant’s own statements, which were made in such a manner that it can be safely asserted that no jury would have failed to find a verdict of guilty on simply hearing them.